Citation Nr: 1329388	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right foot/ankle 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2009 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                      

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2013.  A copy 
of the transcript of that hearing is of record.  

After the Travel Board hearing, the VLJ left the record open 
for 30 days to allow the Veteran to submit additional 
evidence.  In July 2013, the Veteran submitted private 
medical records dated in August 1980 that were pertinent to 
his claim.  He waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  There is no competent evidence of record showing a 
current diagnosis of a right foot disability.   

2.  A right ankle disability, to include degenerative 
arthritis of the right ankle, was not manifest during active 
service, arthritis was not manifest within the first post-
service year, and a right ankle disability, to include 
degenerative arthritis of the right ankle, is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.








CONCLUSION OF LAW

Entitlement to service connection for a right foot/ankle 
disability, to include degenerative arthritis of the right 
ankle, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined 
the obligations of VA with respect to the duty to assist the 
veteran with the claim.  Id.  In the instant case, the Board 
finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans' Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  In addition, the July 2008 letter also informed 
the Veteran about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  VA did provide such notice to the 
Veteran prior to the March 2009 decision that is the subject 
of this appeal in its July 2008 letter.  With respect to the 
Dingess requirements, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, as well as the type of evidence 
necessary to establish a rating or effective date of an 
award (see letter from RO, dated in July 2008), and such 
notice was provided prior to the initial decision of the RO.  
See Dingess, supra.  Accordingly, the RO provided proper 
VCAA notice at the required time.   

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA examination in January 2013 which was thorough in nature 
and adequate for the purposes of deciding this claim.  In 
the examination report, the examiner stated that the 
Veteran's right foot was normal.  In addition, he diagnosed 
the Veteran with degenerative arthritis of the right ankle 
and opined that such right ankle disability was not related 
to the Veteran's period of active service; rather, he linked 
the Veteran's right ankle disability to his 30-year 
employment as a baker where he had to stand for long hours.  
The examiner noted that the Veteran also had degenerative 
arthritis in his left ankle and that such bilateral 
arthritis was consistent with work as a cause.  The 
examiner's opinion was supported by adequate rationale and 
is deemed sufficient for the purpose of this adjudication.  
VA has no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.159 (c ) (4) (2012).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was afforded a Travel Board hearing before the 
undersigned VLJ in June 2013, in which he presented oral 
argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires 
that the VLJ/DRO who chairs a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty 
to suggest the submission of evidence that may have been 
overlooked.  In this case, the undersigned VLJ set forth the 
issue to be discussed at the hearing and sought to identify 
any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was 
outstanding that might substantiate the claims.  In this 
regard, the Veteran testified that after his discharge, he 
did not seek any treatment for his right foot/ankle 
disability until approximately 2011 when he sought treatment 
at the VA Medical Center (VAMC) in Portland.  The Board 
notes that the evidence of record is negative for any 
outpatient treatment records from the Portland VAMC.  
However, in the January 2013 VA examination report, the 
examiner stated that the Veteran was seen at the Portland 
VAMC for his ankles and that x-rays taken at that time were 
reported to show mild degenerative changes, bilaterally.  
Thus, the Board acknowledges that the VAMC records show 
current treatment for the Veteran's right ankle disability.  
In addition, the Board notes that the Veteran has not 
alleged that the VAMC records show anything other than such 
treatment.  Therefore, the failure to obtain these records 
is harmless error.

In the June 2013 Travel Board hearing, the VLJ notified the 
Veteran that in order to prove his claim he had to show that 
he currently had a right foot and/or ankle disability that 
was related to his active service.  The record was left open 
so that the Veteran could submit private treatment records 
dated in 1980.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor have they identified any prejudice 
in the conduct of the Board hearing.  The hearing focused on 
the elements necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had 
actual knowledge of those elements.  As such, the Board 
finds that consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claims based on the current record

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, supra. 





II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge when the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and 
section 3.303(a) of the regulations, the Federal Circuit 
Court held that a three-element test must be satisfied in 
order to establish entitlement to service connection.  
Specifically, the evidence must show (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a relevant disease or injury; and (3) a causal 
relationship between the current disability and the disease 
or injury incurred or aggravated during service (the "nexus" 
requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic 
diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit 
from a somewhat more relaxed evidentiary standard.  See 
Walker, supra (holding that "[t]he clear purpose of the 
regulation is to relax the requirements of § 3.303(a) for 
establishing service connection for certain chronic 
diseases.").  When a chronic disease is established during 
active service, then subsequent manifestations of the same 
chronic disease at any later date, however remote, will be 
entitled to service connection, unless clearly attributable 
to causes unrelated to service ("intercurrent causes").  38 
C.F.R. § 3.303(b).  In order to establish the existence of a 
chronic disease in service, the evidence must show a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.  Thus, the mere manifestation during service 
of potentially relevant symptoms (such as joint pain or 
abnormal heart action in claims for arthritis or heart 
disease, for example) does not establish a chronic disease 
at that time unless the identity of the disease is 
established and its chronicity may not be legitimately 
questioned.  Id.  If chronicity in service is not 
established, then a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a 
continuity of symptomatology after service is a "second 
route by which a veteran can establish service connection 
for a chronic disease" under subsection 3.303(b).  Walker, 
supra. Showing a continuity of symptoms after service itself 
"establishes the link, or nexus" to service and also 
"confirm[s] the existence of the chronic disease while in 
service or [during the] presumptive period."   Id. (holding 
that section 3.303(b) provides an "alternative path to 
satisfaction of the standard three-element test for 
entitlement to disability compensation").  Significantly, 
the Federal Circuit indicated that showing a continuity of 
symptomatology after service is a lesser evidentiary burden 
than the nexus requirement of the three-part test discussed 
above: "The primary difference between a chronic disease 
that qualifies for § 3.303(b) analysis, and one that must be 
tested under § 3.303(a), is that the latter must satisfy the 
'nexus' requirement of the three-element test, whereas the 
former benefits from presumptive service connection . . . or 
service connection via continuity of symptomatology" 
(emphasis added).  Id.   

Not all diseases that may be considered "chronic" from a 
medical standpoint qualify for the relaxed evidentiary 
standard under section 3.303(b).  Rather, the Federal 
Circuit held that this subsection only applies to the 
specific chronic diseases listed in 38 C.F.R. § 3.309(a).  
Id.  Thus, if the claimant does not have one of the chronic 
diseases enumerated in section 3.309(a), then the more 
relaxed continuity-of-symptomatology standard does not 
apply, and "medical nexus of a relationship [sic] between 
the condition in service and the present condition is 
required."  Walker, supra. (holding that the claimant's 
allegation of a continuity of hearing loss ever since active 
service was not sufficient to support the claim under 
subsection 3.303(b), as hearing loss was not among the 
chronic diseases listed in section 3.309(a)). 




The evidence of record is negative for a current diagnosis 
of a right foot disability.  However, the evidence shows 
that the Veteran has a current right ankle disability, 
diagnosed as degenerative arthritis of the right ankle.  
Arthritis is defined as a chronic disease in section 
3.309(a).  Thus, the provisions of subsection 3.303(b) for 
chronic disabilities apply to this aspect of the service 
connection claim and the claim may be supported by evidence 
of a continuity of symptomatology after service. 

Arthritis is also eligible for presumptive service 
connection.  Specifically, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, service 
connection for arthritis may be established on a presumptive 
basis by showing that the disease manifested itself to a 
degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this 
presumption will be rebutted if there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

Lay evidence nonetheless can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Lay persons can also provide an eye-witness account of an 
individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on 
lay-observable symptoms).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert, 1 Vet. App. at 49.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).


III. Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a right foot disability and/or 
injury.  However, the records do show that in May 1972, the 
Veteran was treated at Camp Pendleton for a sprained right 
ankle.  It was noted that the Veteran had recently fallen.  
X-rays of the right ankle were reported to be negative.  The 
Veteran was given an ace wrap.  The remaining records are 
negative for any complaints or findings of a right ankle 
disability and/or injury.  In August 1973, the Veteran 
underwent a separation examination.  At that time, his feet 
and lower extremities were clinically evaluated as "normal."    

Private medical records show that in August 1980, the 
Veteran slipped and fell.  He sought treatment and was 
diagnosed with a fracture of the proximal 5th metatarsal of 
the right foot.  HE stated that he had no prior problems.

In June 2008, the Veteran filed his initial claim for 
service connection for a right foot disability.  
Specifically, he noted that he had a "right foot condition 
with painful motion and arthritis."  In a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
dated in October 2008, the Veteran stated that in August 
1972, he had "dislocated [his] right foot" while he was 
performing field maneuvers and was "off loading" from a CH-
46 helicopter.  According to the Veteran, he received 
treatment at Camp Pendleton.

Private medical records show that in April 2010, the Veteran 
underwent an outpatient podiatry consultation for ankle 
pain.  At that time, he stated that during service, he 
dislocated and "broke" his ankle.  The Veteran indicated 
that at present, he had pain in his right ankle.  The 
physical examination showed that the Veteran had mild edema 
of the right ankle with no neurological deficits noted.  
There were no specific areas of pain or discoloration.  
Range of motion was fluid.  There was a small click with 
forced end range plantar flexion which did not cause pain.  
There was no crepitation.  The Veteran had slight reduction 
in dorsiflexion and plantar flexion.  There was mild 
instability.  The impression was of an old ankle injury, 
possible subluxation, doubt dislocation but possible.  At 
the time of the examination, x-rays were taken of the 
Veteran's ankles.  The x-rays were interpreted as showing 
degenerative changes of the ankles, bilaterally.  

In January 2013, the Veteran underwent a VA examination.  At 
that time, the examiner stated he had reviewed the Veteran's 
claims file.  The examiner indicated that during service, 
the Veteran was treated for a right ankle sprain.  The 
Veteran was treated with rest and returned to normal duty.  
He had no treatment since that time and had a variety of 
jobs after service until 1981, when he became a baker which 
required standing for long hours on a daily basis.  At 
present, the Veteran had no loss of function and no 
symptoms.  He denied locking, clicking, popping, or any loss 
of motion or strength.  The Veteran experienced flare-ups 
with heavy lifting, carrying, and twisting that caused 
general ankle ache.  He injured his right foot in 1980 when 
he fractured his fifth metatarsal and was treated with a 
cast and had a complete recovery without any symptoms.  The 
Veteran was treated at the VAMC for his bilateral ankles two 
years prior and x-rays showed that he had mild degenerative 
changes, bilaterally.  Following the physical examination, 
the examiner diagnosed the Veteran with a normal right foot 
and with degenerative changes of the right ankle.  The 
examiner noted that the Veteran also had degenerative 
changes of the left ankle.  He opined that the Veteran's 
currently diagnosed bilateral degenerative changes of the 
ankles were consistent with his work for standing long hours 
baking for 30 plus years.  According to the examiner, it was 
not at least as likely as not that the Veteran's "right 
foot" was "service-connected" as there was no nexus without 
treatment for 30 plus years.  [Although the examiner stated 
"right foot," it is clear from the context of his statements 
that he was referring to the Veteran's right ankle.]  The 
examiner noted that the Veteran's degenerative changes were 
bilateral and therefore consistent with work as the cause.    

In the June 2013 Travel Board hearing, when the Veteran's 
representative asked him to describe how he injured his 
right "ankle" during service, he then described a right 
"foot" injury that occurred in the barracks while he was 
performing "defensive moves."  According to the Veteran, two 
days after he injured his right foot, he re-injured the foot 
when he was going up a "dry stream bed" and his foot went 
out like a "trick foot." The Veteran indicated that he 
experienced pain in his right foot for approximately two and 
a half months before the pain subsided.  He noted that after 
his discharge, he experienced flare-ups of pain in his right 
foot.  According to the Veteran, after his discharge, he did 
not seek any treatment for right foot/ankle problems until 
2011.   


IV. Analysis

Based on a thorough review of the record, the Board finds 
that there is a preponderance of evidence against the 
Veteran's claim for service connection for a right 
foot/ankle disability, to include degenerative arthritis of 
the right ankle.  

In this case, the Veteran's service treatment records show 
that in May 1972, he sprained his right ankle.  Thus, the 
records document that he injured his right ankle while he 
was in the military.  However, the records are negative for 
any evidence showing that he injured his right foot during 
service.  Nevertheless, it appears that it is the Veteran's 
contention that when he injured his right ankle, he also 
injured his right foot.  The Veteran is competent under the 
law to describe what he experienced while in military 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Regardless, even if the Board accepts as true that 
he injured his right foot when he injured his right ankle, 
it is apparent that whatever manifestations of the right 
foot injury that were present during service were acute and 
transitory and resolved with no residual disability given 
the normal separation examination.  In the August 1973 
separation examination report, the Veteran's feet were 
clinically evaluated as "normal."        

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant case, there is no competent evidence showing 
a current diagnosis of a right foot disability.  In the 
January 2013 VA examination report, the examiner stated that 
the Veteran's right foot was normal.  The only evidence of 
record supporting the Veteran's claim is his own lay opinion 
that he currently has a right foot disorder.  He has 
reported that he currently has pain in his right foot.  The 
Veteran is certainly competent to testify as to symptoms 
such as pain in his right foot.  However, a symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In this case, no underlying right foot disability has been 
diagnosed.  While the Veteran is competent to give evidence 
about observable symptoms such as experiencing pain in his 
right foot, he is not competent to give an opinion as to 
whether he has a right foot disability as this issue 
involves highly complex medical questions.  Determining the 
etiology of complex medical conditions requires medical 
training and would not be subject to lay observation, as 
contrasted with the situations contemplated by Jandreau and 
Barr.  Here, the Veteran's lay opinion that he has a right 
foot disability is not competent evidence and lacks 
probative value.  

Nevertheless, the evidence of record does show that the 
Veteran currently has a right ankle disability, diagnosed as 
degenerative arthritis of the right ankle.  In this regard, 
the Board observes that arthritis is diagnosed on the basis 
of clinical and x-ray examinations.   See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2012) (degenerative arthritis must be 
confirmed by x-ray to qualify as a ratable entity).  Given 
that arthritis must be objectively confirmed by x-ray, the 
Board notes that although the Veteran injured his right 
ankle during service and subsequently developed pain in his 
right ankle, no underlying disability was diagnosed, i.e., 
there is no objective x-ray documentation of arthritis of 
the right ankle during the Veteran's period of active 
service.  In fact, x-rays taken at the time of his right 
ankle injury were negative.  Thus, to the extent that the 
Veteran experienced right ankle pain during service, the 
Board observes that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, supra.   

The Board recognizes that the Veteran's service treatment 
records show that the Veteran sprained his right ankle in 
May 1972.  However, the remaining records are negative for 
any complaints or findings of a right ankle disability 
and/or injury.  In fact, at the time of the Veteran's August 
1973 separation examination, the Veteran's lower extremities 
were clinically evaluated as "normal."  

The first x-ray evidence of a right ankle disability is in 
April 2010, over 36 years after the Veteran's discharge.  
Private medical records show that in April 2010, x-r-rays of 
the Veteran's right ankle were reported to show degenerative 
changes.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints].

The Board also notes that, as there is no medical evidence 
of arthritis of the right ankle within one year subsequent 
to service discharge, the presumptive provisions for this 
disease found in 38 C.F.R. §§ 3.307 and 3.309 are not 
applicable.

The Board recognizes that the Veteran has a current right 
ankle disability, diagnosed as degenerative arthritis of the 
right ankle.  However, there is no competent and credible 
evidence of record of a nexus between the Veteran's 
currently diagnosed right ankle disability and any incident 
of service, to include his in-service right ankle sprain.        

In this case, the only competent medical opinion that 
addresses the contended causal relationship is from the VA 
clinician who examined the Veteran in January 2013, and his 
opinion weighs against the claim.  In the January 2013 VA 
examination report, the examiner opined that the Veteran's 
currently diagnosed degenerative arthritis of the right 
ankle was not related to his period of active service.  
Rather, the examiner linked the Veteran's right ankle 
disability to his 30-year history of working as a baker and 
standing for long periods of time.  The examiner noted that 
because the Veteran had arthritis in both ankles, that was 
consistent with work as the cause of the arthritis.  This 
opinion opposes, rather than supports, the claim.

The Board notes that in the private medical records, dated 
in April 2010, although the examiner stated that the Veteran 
had an old ankle injury, he did not address the pertinent 
nexus question of whether the Veteran's currently diagnosed 
degenerative arthritis of the right ankle was related to his 
period of active service, specifically his in-service right 
ankle sprain.  Thus, this evidence neither supports or 
opposes the claim.     

The only evidence supporting the Veteran's claim is his own 
lay evidence that he has a right ankle disability, currently 
diagnosed as degenerative arthritis of the right ankle, that 
is related to his period of service, specifically to his in-
service right ankle sprain.  The Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it 
was held a lay person may speak as to etiology in some 
limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg.  The Veteran is certainly competent to testify as to 
symptoms such as right ankle pain.  Here, however, the 
question of causation extends beyond an immediately 
observable cause-and-effect relationship.  The Veteran is 
not competent in this instance to opine that his right ankle 
arthritis is related to his service, specifically to his in-
service right ankle sprain, because that is a complex 
medical question that requires medical expertise and 
training.  Specifically, degenerative arthritis is diagnosed 
on the basis of clinical and x-ray examinations.  
Specialized education and/or training are required for a 
determination as to such diagnosis or to determine the 
etiology of arthritis.  Here, the Veteran has no such 
training or credentials.  Absent such credentials, the 
Veteran is unable to provide a competent opinion as to 
medical causation.  See 38 C.F.R. § 1.59(a)(2).  As a 
consequence, the Veteran's lay opinion would be of no more 
than minimal probative value, and is very substantially 
outweighed by the January 2013 opinion from the VA examiner 
because the examiner is a qualified medical professional who 
has the clear expertise to opine on the matter at issue in 
this case.        

As for continuity of symptomatology since service, it is 
within the Veteran's realm of personal knowledge that he 
experienced pain in his right ankle during service and 
following his discharge.  However, even if deemed credible, 
it does not follow that any present right ankle disability 
is necessarily related to any demonstrated continuous 
symptomatology.  While the Veteran is competent to state 
that he has experienced right ankle symptomatology since 
service, he is not competent to determine the underlying 
cause of that right ankle pain, i.e., arthritis of the right 
ankle.  As explained above, without the appropriate medical 
training and expertise, the Veteran is not competent to 
provide an opinion on a medical matter, such as etiology of 
his right ankle disability because this requires medical 
expertise.  See Jandreau, supra.  Therefore, although the 
Veteran's statements as to the etiology of his disability 
have been given full consideration by the Board, they are 
not considered competent evidence and do not serve to link 
this disability to service.      

In light of the above, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim for 
service connection for a right foot/ankle disability, to 
include degenerative arthritis of the right ankle.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the 


benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot/ankle 
disability, to include degenerative arthritis of the right 
ankle, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


